Title: From Thomas Jefferson to Peter Roche, 1 June 1805
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                  
                     Washington June 1. 05.
                  
                  Th: Jefferson presents his salutations to Messrs. Roche, freres, and acknoleges the reciept of the books they sent him with particular thanks for the Continuation of Montucla’s work. he prays them to send by the same conveyance the books below mentioned with a note of their prices, & the amount of the two parcels shall be immediately remitted.
                  Dictionnaire Portatif et de prononciation Esp. Franc. et Fr. Espagnol par Cormon. 2. v. 8vo.
                  Mer libre et Mer fermee par Champagne. 8vo.
                  Nouvel Antenor, ou voyages et avantures de Thrasybulle en Grece par Lantier. 8vo.
               